Citation Nr: 1760664	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a heart murmur (heart condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, the appeal was transferred to the Cleveland, Ohio RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An August 2004 rating decision denied entitlement to service connection for a heart condition.  

2.  The evidence received since the August 2004 rating decision does not relate to unestablished facts nor raise a reasonable possibility of substantiating the claim for service connection for a heart condition.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for a heart condition is final.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2017).  

2.  Evidence received since the August 2004 rating decision is not new and material.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a heart condition was denied in an August 2004 rating decision.  The Veteran's current claim was denied in an August 2012 rating decision and the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board must consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA. Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

Originally, the RO denied service connection for a heart condition in the August 2004 rating decision, finding no current diagnosis since the Veteran's heart murmur was not in itself a disability and was considered a congenital defect.  While the Veteran filed a notice of disagreement with this rating decision, he did not perfect an appeal following issuance of the statement of the case.  Therefore, the August 2004 rating decision became final.    

Since the August 2004 rating decision, the record contains additional VA treatment records.  A review of those records does not show diagnosis of or treatment for any heart disability.  In the absence of competent evidence showing the presence of a current heart disability, the Board finds that new and material evidence has not been submitted.  Accordingly, the Veteran's claim for service connection for a heart condition is denied.  


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for a heart disability is denied.  



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


